      Case 19-61608-grs         Doc 242        Filed 02/20/20 Entered 02/20/20 12:55:51                           Desc Main
                                               Document     Page 1 of 1


                                        UNITED STATES BANKRUPTCY COURT
                                         EASTERN DISTRICT OF KENTUCKY
                                                LONDON DIVISION

                   IN RE

                   AMERICORE HOLDINGS, LLC et al                                         CASE NO. 19-61608

                   DEBTOR(S)
                                                                                        Jointly Administered

                                                             ORDER

                           It appearing to the Court that attorney, Robert O. Lampl, having filed a Motion to

                   Appear Pro Hac Vice [ECF No. 232] with this Court, and the Court having noted that

                   said attorney is not certified to file in CM/ECF, and being otherwise fully and sufficiently

                   advised, it is ORDERED:

                              1. Said attorney shall become CM/ECF certified within 90 days
                                 from the date of this Order or on or before May 20, 2020,
                                 UNLESS said attorney has been previously ordered by this
                                 Court to comply.

                              2. Said attorney shall advise the Clerk of the Court of steps taken to
                                 obtain certification within the time allowed herein.

                           Failure to initiate immediate steps to become certified within the time ordered

                   herein and/or in fact to become certified may result in the issuance of Show Cause Orders

                   and/or orders to terminate said attorney’s right to practice before this Court.




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                  Signed By:
                                                                  Gregory R. Schaaf
                                                                  Bankruptcy Judge
                                                                  Dated: Thursday, February 20, 2020
                                                                  (grs)
